Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,319,854 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7, 11, 13-19 & 42-48 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tsai et al. (Pub. No.: US 2012/0098063 A1).	
Regarding Claim 1, Tsai et al. discloses 						           at least one integrated circuit high voltage switching device, including:				(a) a transistor structure including a source, a gate formed over a first integrated circuit active layer region doped with a first polarity material, an internal drain, and a channel between the source and internal drain (Fig. 6 and/or Fig. 8 – source 130 (Par. 0019); gate 70/310 (Par. 0014/0033); the space between the gate 70/310 and dummy gate 71/311 (Par. 0014/0033) and located in the N-well 61 (Par. 0012) could be considered to constitute the internal drain; the gate is at least partially formed over a first integrated circuit active layer region shown in annotated Fig. 6);  												(b) a modulated resistance region co-fabricated with the transistor structure, fabricated within a second integrated circuit active layer region doped with a second polarity material, and electrically connected to the internal drain of the transistor structure (Fig. 6 and/or Fig. 8 – the region of the N-well 61 between the internal drain and drain 131 (Par. 0019) could be considered as the modulated resistance region; annotated Fig. 6 shows the second integrated circuit active layer region);												(c) a drain electrically connected to the modulated resistance region and configured to be coupled to a voltage source (Fig. 6 and/or Fig. 8 –  drain 131 (Par. 0019)); and				(d) at least one voltage-drop modulation gate, fabricated between the internal drain and the drain in a non-overlapping relationship to the drain and in relation to the modulated resistance region so as to control the resistance of the modulated resistance region in response to an applied bias voltage (Par. 0028-0031; Fig. 6 and/or Fig. 8 –.dummy gate 71/311-314 (Par.0014/0033) could be considered as the voltage-drop modulation gate);	

    PNG
    media_image1.png
    599
    732
    media_image1.png
    Greyscale
	wherein the gate of the transistor structure does not overlap the second integrated circuit active layer region doped with the second polarity material (see annotated Fig. 6 above).
Regarding Claim 2, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, wherein the breakdown voltage of the at least one voltage-drop modulation gate is greater than the breakdown voltage of the transistor structure (Par. 0028-0034; Fig. 6 and/or Fig. 8 - implied).
Regarding Claim 3, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, configured such that a sufficient bias voltage applied to the at least one voltage-drop modulation gate will drop an applied voltage on the drain to less than a breakdown voltage BVDSS of the FET transistor structure (Par. 0028-0034; Fig. 6 and/or Fig. 8 - implied).
Regarding Claim 4, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, wherein when the applied bias voltage is sufficiently negative with respect to a threshold voltage for the modulated resistance region, the modulated resistance region is essentially fully depleted and substantially pinches off current flow through the modulated resistance region (Par. 0028-0034; Fig. 6 and/or Fig. 8 – although does not mention explicitly, it is understood that applying sufficient negative voltage to the voltage-drop modulation gate 71 with respect to a threshold voltage for the modulated resistance region, the modulated resistance region will be essentially fully depleted).
Regarding Claim 5, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, further including a plurality of voltage-drop modulation gates series-connected between the internal drain and the drain (Fig. 8).
Regarding Claim 6, Tsai et al., as applied to claim 5, at least implicitly discloses      the invention, wherein the plurality of voltage-drop modulation gates are configured to be biased in a step-wise fashion to achieve a total voltage drop on the FET transistor structure of less than a breakdown voltage BVDSS of the FET transistor structure without imposing an input voltage on any one voltage-drop modulation gate that exceeds the breakdown voltage BVDSS for such voltage-drop modulation gate (Par 0033-0034, Fig. 8 - implied).
Regarding Claim 7, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, further including a silicide layer formed on surface regions of the modulated resistance region adjacent the at least one voltage-drop modulation gate (Par 0033-0034, Fig. 8 - silicide layer (e.g. 152) is shown to be formed on some parts of the surface regions of the modulated resistance region).
Regarding Claim 11, Tsai et al. disclosesat least one integrated circuit high voltage switching device, including:				(a) a transistor structure including a source, a gate formed over a first integrated circuit active layer region doped with a first polarity material, an internal drain, and a channel between the source and internal drain (Fig. 6 and/or Fig. 8 – source 130 (Par. 0019); gate 70/310 (Par. 0014/0033); the space between the gate 70/310 and dummy gate 71/311 (Par. 0014/0033) and located in the N-well 61 (Par. 0012) could be considered to constitute the internal drain; the gate is at least partially formed over a first integrated circuit active layer region defined below in annotated Fig. 6);  											(b) a modulated resistance region co-fabricated with the transistor structure, fabricated within a second integrated circuit active layer region doped with a second polarity material, and electrically connected to the internal drain of the transistor structure (Fig. 6 and/or Fig. 8 – the region of the N-well 61 between the internal drain and drain 131 (Par. 0019) could be considered as the modulated resistance region; annotated Fig. 6 below shows the second integrated circuit active layer region);												(c) a drain electrically connected to the modulated resistance region and configured to be coupled to a voltage source (Fig. 6 and/or Fig. 8 –  drain 131 (Par. 0019)); and				(d) at least one voltage-drop modulation gate, fabricated between the internal drain and the drain in relation to the modulated resistance region so as to control the resistance of the modulated resistance region in response to an applied bias voltage (Par. 0028-0031; Fig. 6 and/or Fig. 8 –.dummy gate 71/311-314 (Par.0014/0033) could be considered as the voltage-drop modulation gate); 		

    PNG
    media_image1.png
    599
    732
    media_image1.png
    Greyscale

wherein the drain and the internal drain are doped with the second polarity material and the modulated resistance region is doped with the second polarity material but to a lesser degree than the source and drain (Par. 0012 & 0019 – source, drain and internal drain all are doped n-type with either arsenic or phosphorus; however, source and drain are doped more heavily); and 	wherein the gate of the transistor structure does not overlap the second integrated circuit active layer region doped with the second polarity material (see annotated Fig. 6 above).
Regarding Claim 13, Tsai et al., as applied to claim 11, discloses                               the invention, wherein the second polarity material is N- type material (Par. 0012 & 0019).
Regarding Claim 14, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, wherein the breakdown voltage of the at least one voltage-drop modulation gate is greater than the breakdown voltage of the transistor structure (Par. 0028-0034; Fig. 6 and/or Fig. 8 - implied).
Regarding Claim 15, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, configured such that a sufficient bias voltage applied to the at least one voltage-drop modulation gate will drop an applied voltage on the drain to less than a breakdown voltage BVDSS of the FET transistor structure (Par. 0028-0034; Fig. 6 and/or Fig. 8 - implied).
Regarding Claim 16, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, wherein when the applied bias voltage is sufficiently negative with respect to a threshold voltage for the modulated resistance region, the modulated resistance region is essentially fully depleted and substantially pinches off current flow through the modulated resistance region (Par. 0028-0034; Fig. 6 and/or Fig. 8 – although does not mention explicitly, it is understood that applying sufficient negative voltage to the voltage-drop modulation gate 71 with respect to a threshold voltage for the modulated resistance region, the modulated resistance region will be essentially fully depleted).
Regarding Claim 17, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, further including a plurality of voltage-drop modulation gates series-connected between the internal drain and the drain (Fig. 8).
Regarding Claim 18, Tsai et al., as applied to claim 17, at least implicitly discloses      the invention, wherein the plurality of voltage-drop modulation gates are configured to be biased in a step-wise fashion to achieve a total voltage drop on the FET transistor structure of less than a breakdown voltage BVDSS of the FET transistor structure without imposing an input voltage on any one voltage-drop modulation gate that exceeds a breakdown voltage BVDSS for such voltage-drop modulation gate (Par 0033-0034, Fig. 8 - implied).
Regarding Claim 19, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, further including a silicide layer formed on surface regions of the modulated resistance region adjacent the at least one voltage-drop modulation gate (Par 0033-0034, Fig. 8 - silicide layer (e.g. 152) is shown to be formed on some parts of the surface regions of the modulated resistance region).
Regarding Claim 42, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, configured such that a sufficient bias voltage applied to the at least one voltage-drop modulation gate causes the voltage presented at the internal drain to be less than a breakdown voltage of the transistor structure (Par. 0028-0034; Fig. 6 and/or Fig. 8 - implied).
Regarding Claim 43, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, wherein when the applied bias voltage is sufficiently positive with respect to a threshold voltage for the modulated resistance region, the modulated resistance region is essentially fully depleted and substantially pinches off current flow through the modulated resistance region (Par. 0028-0034; Fig. 6 and/or Fig. 8 – although does not mention explicitly, it is understood that applying sufficient positve voltage to the voltage-drop modulation gate 71 with respect to a threshold voltage for the modulated resistance region, the modulated resistance region will be essentially fully depleted).
Regarding Claim 44, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, wherein when the applied bias voltage is sufficiently different in magnitude with respect to a threshold voltage for the modulated resistance region, the modulated resistance region is essentially fully depleted and substantially pinches off current flow through the modulated resistance region (Par. 0028-0034; Fig. 6 and/or Fig. 8 – although does not mention explicitly, it is understood that applying sufficient positive/negative (depending on the type of transistor, such as n-type or p-type) voltage to the voltage-drop modulation gate 71 with respect to a threshold voltage for the modulated resistance region, the modulated resistance region will be essentially fully depleted).
Regarding Claim 45, Tsai et al., as applied to claim 11, discloses                               the invention, wherein the second polarity material is P- type material (Par. 0011-0013).
Regarding Claim 46, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, configured such that a sufficient bias voltage applied to the at least one voltage-drop modulation gate causes the voltage presented at the internal drain to be less than a breakdown voltage of the transistor structure (Par. 0028-0034; Fig. 6 and/or Fig. 8 - implied).
Regarding Claim 47, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, wherein when the applied bias voltage is sufficiently positive with respect to a threshold voltage for the modulated resistance region, the modulated resistance region is essentially fully depleted and substantially pinches off current flow through the modulated resistance region (Par. 0028-0034; Fig. 6 and/or Fig. 8 – although does not mention explicitly, it is understood that applying sufficient positive voltage to the voltage-drop modulation gate 71 with respect to a threshold voltage for the modulated resistance region, the modulated resistance region will be essentially fully depleted).
Regarding Claim 48, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, wherein when the applied bias voltage is sufficiently different in magnitude with respect to a threshold voltage for the modulated resistance region, the modulated resistance region is essentially fully depleted and substantially pinches off current flow through the modulated resistance region (Par. 0028-0034; Fig. 6 and/or Fig. 8 – although does not mention explicitly, it is understood that applying sufficient positive/negative (depending on the type of transistor, such as n-type or p-type) voltage to the voltage-drop modulation gate 71 with respect to a threshold voltage for the modulated resistance region, the modulated resistance region will be essentially fully depleted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-9, 12 & 20 are rejected under 35 U.S.C. 103 as obvious over Tsai et al. (Pub. No.: US 2012/0098063 A1), as applied to claim 1 & claim 11.

Regarding Claim 8, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, wherein the at least one voltage-drop modulation gate is fabricated over a portion of the modulated resistance region, and surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped with a material having a second polarity (Fig. 6 and/or Fig. 8).									Tsai et al. does not explicitly disclose                                       		                    the invention, wherein surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped at a higher doping concentration than the portion of the modulated resistance region under the at least one voltage-drop modulation gate.			Tsai et al. teaches that the surface of a part of the modulated resistance region is silicided (Fig. 8). It is understood that similar effect could be achieved by doping the surface region heavily in lieu of forming a silicide layer or doping the surface region heavily followed by forming a silicide layer on it as all these cases will result in low resistance areas. It might be done as an optimum tradeoff between breakdown voltage and the ON-resistance. 				Tsai et al. discloses the claimed invention except for the invention, wherein surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped at a higher doping concentration than the portion of the modulated resistance region under the at least one voltage-drop modulation gate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the invention, wherein surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped at a higher doping concentration than the portion of the modulated resistance region under the at least one voltage-drop modulation gate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Regarding Claim 9, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, wherein the modulated resistance region and the source and the drain comprise semiconductor regions of the second polarity, and the modulated resistance region is doped less than the source and drain (Par. 0012 & 0019; also see claim 11 – source, drain and the modulated resistance all are doped n-type; however, the modulated resistance is doped much less than source and drain).											Tsai et al. does not explicitly disclose                                       		                    the invention, wherein the modulated resistance region is doped to at least about 2 orders of magnitude less than the source and drain.									Tsai et al. teaches that the modulated resistance region should be doped low and it is also universally well-known that the source and drain regions should be doped high. The reason that the modulated resistance region should be doped low is to ensure that the breakdown voltage can be made high (Par. 0026-0034). Also, it should not be doped too low since that would increase the ON resistance.												Tsai et al.  discloses the claimed invention except for the invention, wherein the modulated resistance region is doped to at least about 2 orders of magnitude less than the source and drain.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the invention, wherein the modulated resistance region is doped to at least about 2 orders of magnitude less than the source and drain, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 12, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, wherein the modulated resistance region is doped less than the source and drain (Par. 0012 & 0019; also see claim 11 – source, drain and the modulated resistance all are doped n-type; however, the modulated resistance is doped much less than source and drain).			Tsai et al. does not explicitly disclose                                       		                    the invention, wherein the modulated resistance region is doped to at least about 2 orders of magnitude less than the source and drain.									Tsai et al. teaches that the modulated resistance region should be doped low and it is also universally well-known that the source and drain regions should be doped high. The reason that the modulated resistance region should be doped low is to ensure that the breakdown voltage can be made high (Par. 0026-0034). Also, it should not be doped too low since that would increase the ON resistance.												Tsai et al.  discloses the claimed invention except for the invention, wherein the modulated resistance region is doped to at least about 2 orders of magnitude less than the source and drain.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the invention, wherein the modulated resistance region is doped to at least about 2 orders of magnitude less than the source and drain, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 20, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, wherein the at least one voltage-drop modulation gate is fabricated over a portion of the modulated resistance region, and surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped with a material having the second polarity (Fig. 6 and/or Fig. 8).									Tsai et al. does not explicitly disclose                                       		                    the invention, wherein surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped at a higher doping concentration than the portion of the modulated resistance region under the at least one voltage-drop modulation gate.			Tsai et al. teaches that the surface of a part of the modulated resistance region is silicided (Fig. 8). It is understood that similar effect could be achieved by doping the surface region heavily in lieu of forming a silicide layer or doping the surface region heavily followed by forming a silicide layer on it as all these cases will result in low resistance areas. It might be done as an optimum tradeoff between breakdown voltage and the ON-resistance. 				Tsai et al. discloses the claimed invention except for the invention, wherein surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped at a higher doping concentration than the portion of the modulated resistance region under the at least one voltage-drop modulation gate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the invention, wherein surface regions of the modulated resistance region adjacent to the at least one voltage-drop modulation gate are doped at a higher doping concentration than the portion of the modulated resistance region under the at least one voltage-drop modulation gate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 


Claims 10 & 21 are rejected under 35 U.S.C. 103 as obvious over Tsai et al. (Pub. No.: US 2012/0098063 A1), as applied to claim 1, in view of Zuniga et al. (Patent No.: US 7,405,443 B1).
Regarding Claim 10, Tsai et al., as applied to claim 1, at least implicitly discloses      the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon substrate using a CMOS process (Par. 0001 0011).							Tsai et al. does not explicitly disclose                                       		                    the invention, wherein the substrate is a silicon-on-insulator substrate.					Zuniga et al. teaches the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon-on-insulator substrate (Column 8, Lines 29-33 – it teaches that high-voltage devices like the one taught by Tsai et al. could be formed as well on silicon-on-insulator substrate).			Tsai et al.  discloses the claimed invention except for the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon-on-insulator substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was file to adapt the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon-on-insulator substrate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding Claim 21, Tsai et al., as applied to claim 11, at least implicitly discloses      the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon substrate using a CMOS process (Par. 0001 0011).							Tsai et al. does not explicitly disclose                                       		                    the invention, wherein the substrate is a silicon-on-insulator substrate.					Zuniga et al. teaches the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon-on-insulator substrate (Column 8, Lines 29-33 – it teaches that high-voltage devices like the one taught by Tsai et al. could be formed as well on silicon-on-insulator substrate).			Tsai et al.  discloses the claimed invention except for the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon-on-insulator substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was file to adapt the invention, wherein the integrated circuit high voltage switching device is fabricated on a silicon-on-insulator substrate, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Response to Arguments
Applicants’ arguments filed on 07/06/2022 have been fully considered but they are not found to be persuasive. Please see the rejections above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/22/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812